An application was made by the counsel for the prisoner to postpone the case to the next term : they filed an affidavit in the usual form, stating the absence of ma*225terial witnesses, whose attendance they expected to be able J L to procure at the next term of this court. After a short argument by the counsel, the court overruled the motion for a postponement, on the ground the affidavit did not state the facts the absent witnesses were expected to prove.
See Judah's case, Cr. L. C. vol. i. p. 482, 490. and the authorities there collected
Another motion was then made for continuance, by the counsel for the prisoner, on affidavit of the fact that popular prejudice ran so higlvthat the prisoner could not have a fair trial. The opinion of the court was, that if the fact thus stated came to the knowledge of the prisoner subsequent to the former motion for a continuance, they would listen to it; but as it does not appear that it did, the motion is overruled. The defence set up on the trial was in-x sanity. It, however, appeared in evidence, that the prisoner had been thought by those witnesses who had seen him, to be more gloomy and melancholy than usual, and as if something disturbed his mind; but nothing like insanity was made out. After a long and patient hearing of the testimony, which was very consistent and positive, and after an able defence by the prisoner’s counsel, the jury retired, and in about two hours returned into court with a verdict of guilty. On Saturday morning the sentence of the court was passed by his honor Judge Eggleston, that the prisoner at the bar be remanded to his place of confinement, and be thence conducted, on Friday, 31st March, inst. to the place of execution, and be there hanged by the neck until he be dead. Fuller preserved throughout his trial, and at the time the judge pronounced to him his awful doom that his days were numbered, a stern, inflexible countenance.
He was executed.